Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-68, 70, 72 and 82 were canceled.  
Claims 93-94 were added.
Claims 69, 71, 73-81, and 83-94 are pending.
Claims 75-76 and 90-92 stand withdrawn from further consideration.
Claims 69, 71, 73-74, 77-81, 83-89, and 93-94 are under consideration. 

Election/Restrictions
Claim 74 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species in the previous office action has been rejoined in view of amendment.

Withdrawn Rejections
Objection of the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code in page 37, line 18 and 22; and in page 38, line 12 is withdrawn. Applicant amended the specification, thereby obviating this objection. 

Rejection of Claims 69-73 and 77-89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection.  

Rejection of Claim(s) 69-72, 81, 85-86, and 89 under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0324982 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 69-73, 81, 85-86, and 89 under 35 U.S.C. 103 as being unpatentable over US2016/0324982 and US patent No. 10618957 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection.  

Rejection of Claim(s) 69-72, 81-84, 85-88, and 89 under 35 U.S.C. 103 as being unpatentable over US2016/0324982 and WO2017/100372 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 69-72, 78-81, 85-86, and 89 under 35 U.S.C. 103 as being unpatentable over US2016/0324982 and US patent No.8993524 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69, 71, 73-74, 77-81, 83-89, and 93-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically, page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational method to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a multifunctional molecule comprising a first myeloproliferative leukemia (MPL) protein-targeting moiety that binds to a MPL protein, and one or more antigen-binding domains, wherein the one or more antigen-binding domains comprise a second MPL protein-targeting moiety or a targeting moiety that binds to a phosphatase; wherein the multifunctional molecule comprises a first heavy chain constant region and a second heavy chain constant region; wherein the first MPL protein-targeting moiety is linked to the first heavy chain constant region, and the one or more antigen-binding domains are linked to the first heavy chain constant region, the second heavy chain constant region, or a combination thereof, and wherein the first MPL protein-targeting moiety and the second MPL protein-targeting moiety comprises: (i) three CDR sequences of any one of the heavy chain variable domain amino acid sequences selected from the group consisting of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, 49-56, 58, 59, 61, 64, and 66, and (ii) three CDR sequences of any one of the light chain variable domain amino acid sequences selected from the group consisting of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 49-56, 57, 60, 62, 63, and 65.  
The instant specification disclosed exemplary anti-MPL antibodies (Table 1, page 44) as a first and second MPL protein-targeting moieties comprising specific combinations of VH and VL sequences. For example, Table 1 disclosed anti-MPL antibody VA7 comprising SEQ ID NO: 1 and 2; VA130 comprising SEQ ID NO: 3 and 4, etc. However, instant claim 69 encompasses anti-MPL antibodies with all the possible combinations of CDRs of SEQ ID NO: 1 and 2; SEQ ID NO: 1 and 4; SEQ ID NO: 1 and 6, etc. Since instant specification did not show that anti-MPL antibodies comprising VH and VL of SEQ ID NO: 1 and 4; SEQ ID NO: 1 and 6, etc bind to MPL, the antibody comprising SEQ ID NO: 1 and 2 disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of all the possible combinations of SEQ ID NO: 1 and 4; 1 and 6; 1 and 8, etc. 
 Likewise, the instant specification further disclosed exemplary anti-CD45 antibodies (Table 3, page 51) comprising specific combination of VH and VL sequences. For example, Ab1 comprising SEQ ID NO: 72 and 76; Ab2 comprising SEQ ID NO: 73 and 76; Ab3 comprising SEQ ID NO: 74 and 76, etc. However, instant claim 73(1) encompasses anti-CD45 antibodies comprising all the possible combinations of SEQ ID NO: 72 and 76; 72 and 81; 72 and 86, etc. By the same reason discussed above, only a few species disclosed by Table 3 cannot be considered as a representative number of species falling within the scope of genus of anti-CD45 antibodies comprising all the possible combinations of VH-CDR and VL-CDR as claimed in instant claim 73(1).  
Likewise, instant specification disclosed exemplary anti-CD148 antibodies (Table 4, page 55) comprising specific combinations of VH and VL sequences. However, instant claim 73(2) claims anti-CD148 antibodies comprising all the possible combinations of VH-CDR and VL-CDR sequences. Therefore, a few species antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of anti-CD148 antibodies comprising all the possible combinations of VH and VL sequences as broadly claimed in instant claims.
Claim 80 recites “an amino acid sequence with 75% identity to any of the amino acid sequences selected from SEQ ID NOs:112, 113, 114, 115, and 116” and therefore 25% sequence variation can occur in the minimally required core sequence of TGFβ receptor required for binding to its ligand TGFβ and in this case, TGFβ receptor will not be able to bind to its ligand. Although instant specification disclosed a few exemplary TGF-β antagonists (Table 6, page 58), instant specification did not show that any amino acid sequence with 75% identity to any of the amino acid sequences selected from SEQ ID NOs:112, 113, 114, 115, and 116 will bind to TGF-β. Therefore, instant specification does not provide adequate written description for the claim limitation “an amino acid sequence with 75% identity to any of the amino acid sequences selected from SEQ ID NOs:112, 113, 114, 115, and 116” of claim 80.    
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 69, 71, 77, 81, 85-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982) and US patent No. 7993642 (hereinafter US642). 
Regarding claim 69 and 71, US982 teaches that the bispecific agents or antibodies disclosed herein binds to one or more markers selected from the group consisting of CD13, CD33, CD34, CD44, CD45, …, MPL, …, and IL- 18R (paragraph 138).  Therefore, US982 teaches bispecific antibody binding both CD45 and MPL. US982 teaches that bispecific antibodies can be intact antibodies (paragraph 135). Intact antibodies or full-length antibodies comprise a first heavy chain constant region and a second heavy chain constant region and two Fab fragments (corresponds to “first MPL-targeting moiety” and “one or more antigen-binding domain” of instant claim 69) are linked to the two heavy chain constant regions. 
Regarding claim 81, US982 teaches that the agent is selected from the group consisting of a scfv, a Fab, a discfv, a biscFv, a tri-scfv, a tandem scfv, an aptamer, an antibody and a ligand (paragraph 056).
Regarding claim 85-86, US982 teaches that bispecific antibodies can be intact antibodies or antibody fragment (paragraph 135). Intact antibodies or full-length antibodies comprise kappa or lambda light chain constant region as claimed in claim 85 and four polypeptide chains recited by subpart (i) of claim 86.
Regarding claim 89, US982 teaches that the compositions of the present invention may be prepared with pharmaceutically acceptable carriers and excipients (paragraph 181).
However, US982 does not teach the specific sequences for CDRs of VH or VL of anti-MPL antibody.
	Regarding claim 69 and 77, US642 teaches anti-MPL antibodies (abstract). US642 teaches SEQ ID NO: 124 which is same sequence as SEQ ID NO: 1 of instant application (Result 1 of 1.rai).  US642 teaches SEQ ID NO: 125 which is same sequence as SEQ ID NO: 2 of instant application (Result 1 of 2.rai).

Result 1 of 1.rai

    PNG
    media_image1.png
    636
    532
    media_image1.png
    Greyscale


Result 1 of 2.rai

    PNG
    media_image2.png
    593
    521
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-MPL antibody portion of anti-MPL/anti-CD45 bispecific antibody of US982 with anti-MPL antibody comprising SEQ ID NO: 1 and 2 taught by US642 to make an alternative anti-MPL/anti-CD45 bispecific antibody.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because US642 teaches that anti-MPL antibody comprising SEQ ID NO: 1 and 2 binds to MPL. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
 	In the response filed on 7/19/2022, Applicant argued, “Applicant notes that previous claim 82, which recited the features that the first MPL protein-targeting moiety is linked to a first heavy chain constant region, the one or more antigen-binding domains are linked to a second heavy chain constant region, or a combination thereof, was not rejected under 35 U.S.C. 103 in view of US2016/0324982 and US 7,993,642” (page 19).
	Applicant's arguments have been fully considered and they are persuasive. Since the claim limitation of the previous claim 82 recited in instant claim 69 is included in this rejection, another nonfinal rejection is being issued herein. 



Claim(s) 69, 71, 73-74, 77, 81, 85-86, 89 and 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982) and US patent No. 7993642 (hereinafter US642) as applied to claims 69, 71, 77, 81, 85-86, and 89 above, and further in view of US patent No. 10618957 (hereinafter US957). 
Regarding claims 69, 71, 77, 81, 85-86, and 89, teachings of US982 and US642 were discussed above.
However, US982 and US642 do not teach the specific sequences for CDRs of VH or VL of anti-CD45 antibody.
Regarding claim 73-74, US957 teaches anti-CD45 antibody. US957 teaches that the combination of anti-CD79 together with anti-CD45 in a bispecific format shows interesting biological activity in functional in vitro assays, for example inhibition of B-cell signaling. US957 teaches  SEQ ID NO: 176 which is same sequence as SEQ ID NO: 72 of instant application (Result 1 of 72.rai).  US957 teaches SEQ ID NO: 175 which is same sequence as SEQ ID NO: 76 of instant application (Result 1 of 76.rai).

Result 1 of 72.rai

    PNG
    media_image3.png
    602
    647
    media_image3.png
    Greyscale


Result 1 of 76.rai

    PNG
    media_image4.png
    547
    642
    media_image4.png
    Greyscale


Regarding claims 93-94, the multifunctional molecule comprising anti-CD45 moiety and anti-MPL targeting moiety will naturally bring CD45 into close proximity of MPL proteins because CD45 and MPL proteins are expressed on the same cell. Then CD45 phosphatase in close proximity of MPL proteins will dephosphorylates the MPL protein or a molecule that interacts directly or indirectly with the MPL protein, which will reduce dimerization of the MPL protein and thereby reducing the activity of the MPL protein. 
One of ordinary skill in the art would have been motivated to replace anti-CD45 antibody portion of anti-MPL/anti-CD45 bispecific antibody taught by US982 and US642 with anti-CD45 antibody comprising SEQ ID NO: 72 and 76 of US957 to make an alternative bispecific antibody with SEQ ID NO: 72 and 76 because US957 teaches that this anti-CD45 antibody with SEQ ID NO: 72 and 76 binds to CD45 in the bispecific antibody format.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because US957 teaches that this anti-CD45 antibody with SEQ ID NO: 72 and 76 binds to CD45 in the bispecific antibody format. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 69, 71, 77, 81, and 83-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982) and US patent No. 7993642 (hereinafter US642) as applied to claims 69, 71, 77, 81, 85-86, and 89 above, and further in view of WO2017/100372 (hereinafter WO372).
Regarding claims 69, 71, 77, 81, 85-86, and 89, teachings of US982 and US642 were discussed above.
However, US982 and US642 do not teach knob-in-hole mutation.
Regarding claims 83-84 and 87-88, WO372 teaches that one mechanism is generally referred to in the art as "knobs and holes", referring to amino acid engineering that creates steric influences to favor heterodimeric formation and disfavor homodimeric formation can also optionally be used (paragraph 152). 
One of ordinary skill in the art would have been motivated to use knob-in-hole technology taught by WO372 in order to enhance heterodimeric formation to successfully make anti-MPL/anti-CD45 bispecific antibody instead of anti-MPL homodimeric antibody or anti-CD45 homodimeric antibody.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because making bispecific antibody using knob-in-hole technology is well known in the art as taught by WO372. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 69, 71, 77-81, 85-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0324982 (hereinafter US982) and US patent No. 7993642 (hereinafter US642) as applied to claims 69, 71, 77, 81, 85-86, and 89 above, and further in view of US patent No.8993524 (hereinafter US524).
Regarding claims 69, 71, 77, 81, 85-86, and 89, teachings of US982 and US642 were discussed above.
However, US982 and US642 do not teach fusion protein comprising bispecific antibody and immunomodulatory moiety.
Regarding claims 78-80, US524 teaches SEQ ID NO: 87 which is 100% identical to SEQ ID NO: 112 of instant application (Result 16 of 112.rai).  US524 teaches TGF-β receptor containing the extracellular domain that binds TGF-β (SEQ ID NO: 87) (column 7, line 4-5).  US524 teaches that the present invention provides a molecule including a targeting moiety fused with an immunomodulatory moiety. The targeting moiety specifically binds a target molecule, and the immunomodulatory moiety specifically binds one of the following molecules: (i) Transforming growth factor-beta (TGF-β)(column 19, line 36-41).  US524 teaches that the targeting moiety is an antibody or scFv (column 33, line 33-34).  US524 teaches that the antibody may be bispecific (column 33, line 48).  US524 teaches that the immunomodulatory moiety includes an extracellular ligand binding domain of TGF-βRII (column 20, line 16-20). In another aspect, the molecule includes a TGF-β-binding amino acid sequence corresponding to SEQ ID NO: 87 (column 20, line 16-20). US524 teaches that targeted immunomodulatory antibodies and fusion protein can counter-act or reverse immune tolerance of cancer cells (abstract).

Result 16 of 112.rai

    PNG
    media_image5.png
    298
    575
    media_image5.png
    Greyscale


One of ordinary skill in the art would have been motivated to fuse the anti-MPL/anti-CD45 bispecific antibody taught by US982 and US642 to the immunomodulatory moiety of TGF-β receptor taught by US524 in order to provide a fusion protein comprising targeting moieties to MPL and CD45 and immunomodulatory moiety because US524 teaches that targeted immunomodulatory antibodies and fusion protein can counter-act or reverse immune tolerance of cancer cells (abstract). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because US524 teaches that targeted immunomodulatory antibodies and fusion protein can counter-act or reverse immune tolerance of cancer cells. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643